People v Miller (2019 NY Slip Op 06982)





People v Miller


2019 NY Slip Op 06982


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (1432/17) KA 16-01502.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMELVIN H. MILLER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.